Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank's Record 2007 Net Income Exceeds $4 Billion << Fiscal 2007 Highlights (year over year) - Earnings per share (diluted) of $4.01 rose 13% from $3.55 - Net income of $4.05 billion, up 13% from $3.58 billion - ROE of 22.0%, versus 22.1% - Productivity ratio of 53.7%, an improvement from 55.3% last year - Annual dividends per share increased 16% to $1.74 Fourth Quarter Highlights (versus Q4, 2006) - Earnings per share (diluted) of $0.95 rose 6.7% from $0.89 - Net income of $954 million, up 6% from $897 million - ROE of 21.0%, versus 21.1% - Productivity ratio of 54.4%, versus 56.9% - A further quarterly dividend increase of 2 cents was announced, taking the quarterly dividend per common share to $0.47, payable in January, 2008 >> TORONTO, Dec. 6 /CNW/ - Scotiabank achieved record earnings in 2007 with net income of $4.05 billion, meeting or surpassing all of its key financial and operational targets. Earnings per share (EPS) (diluted) were $4.01, up 13% compared to $3.55 in 2006. Return on equity (ROE) was 22.0%, at the high end of the Bank's target range. Scotiabank has again delivered solid results for the fourth quarter ended October 31, 2007, with net income of $954 million, up 6% from the same period last year. EPS (diluted) rose to $0.95 from $0.89 a year ago. ROE was 21.0% compared to 21.1%. As previously disclosed, the fourth quarter includes a pre-tax gain of $202 million ($163 million after tax) on the Bank's interests in Visa Inc. and pre-tax losses of $191 million ($133 million after tax) on structured credit instruments, which include non-bank asset-backed commercial paper (ABCP). "Our record results and success in meeting or exceeding all financial and operational targets was achieved by continuing a consistent strategy of diversifying across geographies and our three growth platforms," said Rick Waugh, President and Chief Executive Officer (CEO). "All major business lines delivered strong earnings, led by Domestic Banking with excellent growth of 21%, International Banking with 17% and Scotia Capital with 6%. "This growth was achieved in part by increases in asset levels due to successful execution of strategies to increase market share and gain more customers. Year over year, the Domestic Bank recorded a 13% increase in average assets, International Banking saw growth of 19% and Scotia Capital's average assets grew by 17%. "Domestic Banking recorded market share gains in mortgages, personal deposits, mutual funds and small business. "International Banking continues to deliver very strong results, with excellent revenue and net income growth from our recent acquisitions in Peru, Costa Rica, Jamaica and Dominican Republic. International also experienced very strong organic growth, particularly in credit cards, mortgages and commercial banking. "Scotia Capital again had record earnings in 2007, as strong core trading and investment banking results combined with higher recoveries to more than offset weaker market conditions in the fourth quarter. "The Bank's success across all business lines allowed us to earn through a compression in the interest margin and the negative impact of foreign currency translation. "Although market conditions were challenging in the fourth quarter, the Bank continued to achieve solid earnings. The market losses taken were low in relation to our overall trading and investment results. "We believe it is important to provide clarity on Scotiabank's current exposure to areas of investor concern. In particular, we have no direct exposure to U.S. sub-prime mortgages. Secondly, we have only nominal holdings of non-bank ABCP that are subject to the Montreal Accord. Lastly, we do not sponsor or manage any structured investment vehicles (SIVs) and have only nominal investments in them. One of our core strengths is risk management and we will continue to prudently manage our risk/reward balance in 2008. "Our strong capital position and earnings generation enabled us to deploy shareholder capital in a disciplined manner in our pursuit of strategic growth opportunities. In addition we provided shareholders with two dividend increases this year totaling 24 cents, or 16%. "Scotiabank's results in 2007 reflect our core strengths in cost control and customer satisfaction. Once again, the Bank has achieved an industry-leading productivity ratio, and our talented team of dedicated employees continues to provide customer-focused service. We are also proud to note the Bank received the internationally prestigious 2007 Catalyst Award for Scotiabank's Advancement of Women initiative, which recognized the improvement in our representation of women in our senior management team." The Bank met or exceeded all of its key financial and operational objectives this year as follows: << 1. TARGET: Generate growth in EPS (diluted) of 7 to 12% per year. Our year-over-year EPS growth was 13% 2. TARGET: Earn a return on equity (ROE) of 20 to 23%. For the full year, Scotiabank earned an ROE of 22.0% 3. TARGET: Maintain a productivity ratio of less than 58%. Scotiabank's performance was 53.7% 4. TARGET: Maintain sound capital ratios. At 9.3%, Scotiabank's Tier 1 capital ratio remains among the highest of the Canadian banks and strong by international standards. >> "Looking ahead to 2008, we believe our One Team, One Goal approach to serving customers and superior execution ensures we are well positioned to continue achieving profitable, sustainable revenue growth, despite potential headwinds caused by a lower U.S. dollar and uncertain market conditions," Mr.
